Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: Winter et al. (US 3255276) is now the closest prior art to the claims as presently drafted. All previous rejections have been withdrawn in view of applicants’ amendment. However, Winter provides insufficient motivation to arrive at applicants invention. In this regard, the only actual numerical values of molecular weight disclosed by Winter is 50,000 and Winter further does not disclose that the molecular weights referred to are weight average and at column 2, lines 41-46 discloses that molecular weights may be higher or lower than this and thus provides little guidance for choice of molecular weights except for use of molecular weights around 50,000 and applicants minimum molecular weights are almost an order of magnitude higher. Furthermore, Winter provides little detail regarding what uses his products are suitable for so choice of any particular molecular weight from the prior art based on intended use is not possible. While the failure to suggest applicants molecular weights alone prevents a prima facie case of obviousness of the claimed invention, the reference furthermore discloses a number of substrates most of which do not read on diene rubber and none of which are exemplified nor is Winters’ disclosure confined to applicants’ specific genus of monomers. Lastly, Winter provides no guidance on choice of a glass transition temperature for the grafted diene rubber product.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
8-3-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765